            Case 1:19-cv-09632-LAK Document 1 Filed 10/18/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
DAVID MULLEN,                          :
                                       :
                Plaintiff,             :               Case No.: _________________
                                       :
      -against-                        :               DEMAND FOR JURY TRIAL
                                       :
EMPIRE RESORTS, INC., EMANUEL R.       :
PEARLMAN, KEITH R. HORN, EDMUND        :
MARINUCCI, NANCY A. PALUMBO, GERARD :
EWE KENG LIM, RYAN ELLER, and NANETTE :
L. HORNER,                             :
                                       :
                Defendants.            :
                                       :
                                       :
-------------------------------------- X

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, David Mullen, by his undersigned attorneys, for this complaint against

defendants, alleges upon personal knowledge with respect to himself, and upon information and

belief based upon, inter alia, the investigation of counsel, as to all other allegations herein, as

follows:

                                  NATURE OF THE ACTION

       1.       This is an action brought by Plaintiff against Empire Resorts, Inc. (“Empire” or the

“Company”) and the members of the Company’s board of directors and executive officers

(collectively referred to as the “Board” or the “Individual Defendants” and, together with Empire,

the “Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act

of 1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a) respectively, and United States Securities

and Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9. Plaintiff’s claims arise in

connection with the proposed acquisition of Empire by Hercules Topco LLC, a Delaware limited

liability company (“Parent”), and Hercules Merger Subsidiary Inc., a Delaware corporation and a


                                                 1
            Case 1:19-cv-09632-LAK Document 1 Filed 10/18/19 Page 2 of 17



wholly-owned subsidiary of Parent (“Merger Sub”), pursuant to which Merger Sub will be merged

with and into the Company (the “Proposed Transaction”). Both Parent and Merger Sub were

formed for the sole purpose of consummating the proposed acquisition. Under the Proposed

Transaction, Kien Huat Realty III Limited (“Kien Huat”) and affiliates of Genting Malaysia

Berhad (“GenM”) will acquire all of the outstanding equity of the Company.

       2.       On August 18, 2019, Empire entered into an agreement and plan of merger (the

“Merger Agreement”), pursuant to which Parent will acquire Empire, with Merger Sub merging

with and into Empire, and Empire will continue as the surviving corporation (the “Merger”).

       3.       Upon completion of the merger, Empire shareholders will receive $9.74 in cash per

share of common stock, and with each share of the Company's Series B preferred stock receiving

the same consideration on an as-converted to common stock basis (the “Merger Consideration”).

       4.       On September 24, 2019, in order to convince Empire public common shareholders

to vote in favor of the Proposed Transaction, the Defendants authorized the filing of a materially

incomplete and misleading Preliminary Proxy Statement with the SEC. Then on October 11, 2019,

the Defendants filed a Definitive Proxy Statement (the “Proxy”) with the SEC, which again

contained materially incomplete and misleading information, in violation of Sections 14(a) and

20(a) of the Exchange Act.

       5.       In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) critical financial projections, including the net income projections and free cash

flows for the Company; (ii) the valuation analyses performed by the financial advisors; (iii) the

relationship between the financial advisor and the Company.

       6.       The special meeting of Empire’s stockholders to vote on the Proposed Transaction

is scheduled to take place on November 13, 2019 (the “Shareholder Vote”). Therefore, it is



                                                 2
               Case 1:19-cv-09632-LAK Document 1 Filed 10/18/19 Page 3 of 17



imperative that the material information omitted from the Proxy is disclosed prior to the

Shareholder Vote, so that Empire’s stockholders can properly exercise their corporate voting

rights.

          7.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9.

Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to Empire’s

public common shareholders sufficiently in advance of the upcoming shareholder vote or, in the

event the Proposed Transaction is consummated, to recover damages resulting from the

Defendants’ violations of the Exchange Act.

                                     JURISDICTION AND VENUE

          8.         This Court has jurisdiction over all claims asserted herein pursuant to Section

27 of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the

1934 Act and Rule 14a-9.

          9.         Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over



                                                     3
            Case 1:19-cv-09632-LAK Document 1 Filed 10/18/19 Page 4 of 17



the defendant in any federal district court.” Id. at 1316.

          10.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, the Company has its corporate headquarters in Monticello, New

York. In addition, Empire’s common stock trades on the NASDAQ, which is headquartered in

this District. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003) (collecting

cases).

                                             PARTIES

           11.   Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Empire common stock.

           12.   Defendant Empire is a public company incorporated under the laws of Delaware

with principal executive offices located at Monticello Casino and Raceway 204 State Route 17B,

Monticello, NY 12701. Empire’s common stock is traded on the NASDAQ under the ticker

symbol “NYNY.”

           13.   Defendant Emanuel R. Pearlman is, and has been at all relevant times, a director

of the Company and Executive Chairman of the Board.

           14.   Defendant Keith Horn is, and has been at all relevant times, a director of the

Company.

           15.   Defendant Gerard Ewe Keng Lim is, and has been at all relevant times, a director

of the Company, he also serves as a director of Kien Huat.

           16.   Defendant Edmund Marinucci is, and has been at all relevant times, a director of

the Company.

           17.   Defendant Nancy A. Palumbo is, and has been at all relevant times, a director of



                                                  4
          Case 1:19-cv-09632-LAK Document 1 Filed 10/18/19 Page 5 of 17



the Company.

         18.    Defendant Ryan Eller is, and has been at all relevant times, President and Chief

Executive Officer of the company.

         19.    Defendant Nanette L. Horner is, and has been at all relevant times, the Chief

Compliance Officer and Corporate Vice President of Legal Affairs of the Company.

         20.    The defendants identified in paragraphs 13 through 19 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with Empire, the

“Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       21.      Empire engages in hospitality and gaming businesses in New York. The company

owns and operates Monticello Casino and Raceway, a video gaming machine (VGM) and harness

horseracing facility in Monticello that operates 1,110 VGMs, including 1,090 video lottery

terminals and 20 electronic table game positions; Resorts World Catskills, a casino resort located

in Sullivan County, New York; The Alder, a 101-room modern lifestyle hotel; and Amenities, a

Casino with 332 guest rooms and suites. It is also involved in conducting pari-mutuel wagering

on the running of live harness horse races; the import simulcasting of harness and thoroughbred

horse races from racetracks across the United States and internationally; and the export

simulcasting of its races to offsite pari-mutuel wagering facilities, as well as in the development

of golf course. The company has a strategic alliance with bet365 Group Limited to offer an online

sportsbook, online casino/table games, and online poker in New York State. The company was

founded in 1993 and is based in Monticello, New York. The Company operates as a subsidiary

of Kien Huat.



                                                 5
          Case 1:19-cv-09632-LAK Document 1 Filed 10/18/19 Page 6 of 17



       22.       Pursuant to the terms of the Merger Agreement, each share of Empire common

stock will be converted into the right to receive $9.74 in cash per share of common stock, and

with each share of the Company's Series B preferred stock receiving the same consideration on

an as-converted to common stock basis.

       23.       On August 19, 2019, Empire issued a press release announcing the Proposed

Transaction, which states in relevant part:

       24.

                     Empire Resorts to be Acquired by Kien Huat Realty III
                            Limited and Genting Malaysia Berhad

             MONTICELLO, N.Y., Aug. 19, 2019 /PRNewswire/ -- Empire Resorts, Inc.
             (NasdaqGM: NYNY) (“Empire Resorts” or the “Company”) today
             announced a definitive agreement under which affiliates of Kien Huat Realty
             III Limited (“Kien Huat”) and Genting Malaysia Berhad (“Genting
             Malaysia”) will acquire all of the outstanding equity of the Company not
             currently owned by Kien Huat or its affiliates for $9.74 in cash per share of
             common stock, and with each share of the Company's Series B preferred
             stock receiving the same consideration on an as-converted to common stock
             basis. Kien Huat is currently the holder of approximately 86% of Empire
             Resorts' outstanding shares of common stock, including common stock
             issuable upon conversion of the Company's Series F convertible preferred
             stock.

             The purchase price represents a premium of approximately 15% over the
             closing share price of Empire Resorts' common stock on August 16, 2019,
             the last trading day prior to today's announcement. The Board of Directors of
             Empire Resorts has approved the transaction on the unanimous
             recommendation of the previously formed special committee of independent
             directors.

             Empire Resorts and Kien Huat also amended Kien Huat's existing preferred
             stock commitment letter with the Company, which, subject to the terms
             thereof, enhances Empire Resorts' access to capital through February 2020.
             The amendment increases Kien Huat's remaining commitments from $52
             million to $77 million. This credit support will enable the Company to
             continue satisfying its debt obligations, while facilitating its operating
             strategy.

             “We are pleased to reach this agreement and provide immediate certain cash


                                                  6
Case 1:19-cv-09632-LAK Document 1 Filed 10/18/19 Page 7 of 17



value to our stockholders,” said Keith Horn, independent director of Empire
Resorts and chair of the special committee. “Kien Huat has been a true partner
for Empire Resorts, and we look forward to welcoming Genting Malaysia
into our ongoing relationship. With Kien Huat and Genting Malaysia, we will
be part of an extensive and attractive organization with enhanced scale and
global reach. Importantly, Kien Huat has agreed to provide incremental credit
support to Empire Resorts, which will enable the Company to meet its debt
obligations as we continue to execute on our business strategy.”

Ryan Eller, President and Chief Executive Officer of Empire Resorts, said,
“With the resources and support of Kien Huat and Genting Malaysia, Empire
Resorts will be better positioned financially and operationally, which will
help us advance our mission of delivering a winning combination of luxury
facilities, quality entertainment and exceptional customer service. This
transaction is a win-win for all our stakeholders, including our stockholders,
customers, employees, creditors and the communities in which we operate.
Importantly, we expect our employees will benefit from new opportunities
for career development as part of a larger organization. I look forward to
working closely with Kien Huat and Genting Malaysia to seamlessly
complete the transaction.”

Transaction Details
Under the terms of the agreement, Empire Resorts' special committee, with
the assistance of its financial advisor, will conduct a 10-business day “go-
shop” process following the date of the announcement of the definitive
agreement, during which it will actively initiate, solicit, encourage and
evaluate alternative acquisition proposals, and potentially enter into
negotiations with any parties that may offer alternative acquisition proposals.
This process will facilitate our efforts to maximize value for stockholders.
Empire Resorts will have the right to terminate the definitive agreement to
accept a superior proposal, if one is received, subject to the terms and
conditions of the definitive agreement. There can be no assurance that this
“go-shop” process will result in a superior proposal or that any other
transaction will be approved or completed. Empire Resorts does not intend to
disclose developments with respect to the solicitation process unless and until
its special committee makes a determination requiring further disclosure.

The transaction is expected to close in the fourth quarter of 2019. The
transaction requires “majority of the minority” stockholder approval and
provides an opportunity for Empire Resorts' stockholders to exercise their
appraisal rights in connection with the proposed transaction. The transaction
is also subject to the satisfaction of customary closing conditions and
regulatory approvals, including obtaining specified gaming authority
approvals and performance of the parties' contractual obligations through
closing. Kien Huat has also entered into a voting agreement under which it
has committed its voting shares in support of the transaction. Upon


                                      7
          Case 1:19-cv-09632-LAK Document 1 Filed 10/18/19 Page 8 of 17



            completion of the transaction, Empire Resorts will become a privately-held
            company and its common stock will no longer be listed on any public market.

            Moelis & Company LLC is serving as financial advisor to Empire Resorts'
            special committee and Paul, Weiss, Rifkind, Wharton & Garrison LLP is
            serving as its legal advisor. Cleary Gottlieb Steen & Hamilton LLP is serving
            as legal advisor to Genting Malaysia.


The Proxy Omits Material Information

      25.         On September 24, 2019, Defendants filed a materially incomplete and

misleading Proxy with the SEC. The Shareholder Vote on the Proposed Transaction is

forthcoming. The Individual Defendants were obligated to carefully review the Proxy before it

was filed with the SEC and disseminated to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions. However, the Proxy misrepresents or

omits material information that is necessary for the Company’s shareholders to make an informed

voting decision in connection with the Proposed Transaction.

      26.         First, the Proxy omits critical financial projections, including the net income

projections and free cash flows for the Company. Net income is an irreplaceable metric for fully

and fairly evaluating a company’s projections and value. Similarly, the failure to disclose free

cash flow projections within the Proxy provides a misleading valuation picture of Empire, and

the disclosure of such in the Form SC 13E3 is insufficient. Defendants instead elected to disclose

the EBITDA projections for 2019 through 2024, but even still fail to disclose Empire’s projected:

(i) earnings; (ii) interest; (iii) taxes; (iv) depreciation; and (v) amortization and stock-based

compensation. See Proxy at 44-66. The failure to disclose line-item projections that compose

Empire’s EBITDA, free cash flows, and net income projections renders the Proxy materially

incomplete and misleading.

      27.         “Unlike poker where a player must conceal his unexposed cards, the object of a


                                                 8
          Case 1:19-cv-09632-LAK Document 1 Filed 10/18/19 Page 9 of 17



proxy statement is to put all one's cards on the table face-up.” See Campbell v. Transgenomic,

Inc., 916 F.3d 1121, 1125 (8th Cir. 2019) (citing Mendell v. Greenberg, 927 F.2d 667, 670 (2d

Cir. 1990)). In this case, only some of the cards were exposed—the others were concealed. If a

proxy statement discloses financial projections and valuation information, such projections must

be complete and accurate. This must be the case as financial projections may easily be

manipulated in order to fit a narrative. Consequently, regarding future events, uncertain figures,

and other “soft” information, a company may choose either to remain silent or speak with full

and comprehensive veracity—but it may not provide half-truths. Accordingly, net income, cash

flow, and line-item EBITDA projections must be disclosed in order to correct the material

deficiencies in the Proxy.

       28.     Second, the Proxy contains materially incomplete and misleading information

concerning the valuation analyses performed by Moelis & Company LLC (“Moelis”).

       29.     With respect to Moelis’ Discounted Cash Flow Analysis, the Proxy omits several

key inputs and assumptions critical to arriving at their implied per share value ranges. Regarding

Moelis’ range of discounts rates, the Proxy omits the values of the estimated after-tax unlevered

free cash flows for the period from October 1, 2019 to December 31, 2024, and the inputs and

assumptions in estimating the terminal multiples at 7.0x to 9.0x to a terminal year 2024 Adjusted

EBITDA. Furthermore, the results of the analysis lead to two drastically different scenarios and

the Proxy fails to disclose which of these scenarios is more likely.

       30.     These items are material to Empire shareholders, and their omission renders the

summary of Moelis’ Discounted Cash Flow Analyses incomplete and misleading. As one highly-

respected law professor explained regarding these crucial inputs, in a discounted cash flow

analysis a banker takes management’s forecasts, and then makes several key choices “each of



                                                 9
         Case 1:19-cv-09632-LAK Document 1 Filed 10/18/19 Page 10 of 17



which can significantly affect the final valuation.” Steven M. Davidoff, Fairness Opinions, 55

Am. U.L. Rev. 1557, 1576 (2006). Such choices include “the appropriate discount rate, and the

terminal value…” Id. As Professor Davidoff explains:

          There is substantial leeway to determine each of these, and any change can
          markedly affect the discounted cash flow value. For example, a change in
          the discount rate by one percent on a stream of cash flows in the billions of
          dollars can change the discounted cash flow value by tens if not hundreds of
          millions of dollars….This issue arises not only with a discounted cash flow
          analysis, but with each of the other valuation techniques. This dazzling
          variability makes it difficult to rely, compare, or analyze the valuations
          underlying a fairness opinion unless full disclosure is made of the various
          inputs in the valuation process, the weight assigned for each, and the
          rationale underlying these choices. The substantial discretion and lack of
          guidelines and standards also makes the process vulnerable to manipulation
          to arrive at the “right” answer for fairness. This raises a further dilemma in
          light of the conflicted nature of the investment banks who often provide these
          opinions.

Id. at 1577-78 (emphasis added).

       Without the above-mentioned information, Empire’s shareholders cannot evaluate for

themselves the reliability of Moelis’ Discounted Cash Flow Analyses, make a meaningful

determination of whether the implied equity value ranges reflect the true value of the Company or

was the result of an unreasonable judgment by Moelis, and make an informed decision regarding

whether to vote in favor of the Proposed Transaction.

        31.    Third, the Proxy omits material information necessary for Empire’s stockholders to

assess the significance of any conflicts of interest Moelis faced as a result of its prior and/or

ongoing relationship with Empire. On page 52, the Proxy plainly states that “since January 2017,

Moelis received fees from the Company and its subsidiaries for investment banking services of

approximately $7,125,000.” Yet, the Proxy fails to disclose a breakdown of the compensation

Moelis received in connection with such services. Additionally, the Proxy states, “Mr. Gregg Polle,

who served as a director of the Company from December 2010 to July 2019, was a Managing


                                                10
         Case 1:19-cv-09632-LAK Document 1 Filed 10/18/19 Page 11 of 17



Director of Moelis until July 23, 2019.” While the Proxy states Mr. Polle left the Board because

“he had he had accepted employment at a new firm,” it fails to disclose how those inherent conflicts

of interest were managed during the merger process prior to his departure. Id. at 24. There is an

egregious conflict of interest when a Board member is also acting as the Managing Director of the

Company’s financial advisor. These omissions fly in the face of the disclosure requirements of the

Exchange Act and misleads shareholders as to the nature of Moelis’ relationship with Empire and

the conflicts of interests Moelis faced.

        32.    As courts have consistently emphasized, “[i]information that bears on whether an

investment bank faces conflicts of interest is material to stockholders when deciding how to vote

on a merger….” In re Rural Metro Corp. Stockholders Litig., 88 A.3d 54, 105 (Del. Ch. 2014). “It

is imperative for the stockholders to be able to understand what factors might influence the

financial advisor’s analytical efforts. A financial advisor’s own proprietary financial interest in a

proposed transaction must be carefully considered in assessing how much credence to give its

analysis. For that reason, the benefits of the Merger to the investment banker, beyond its fee, must

also be disclosed to stockholders.” Id.; see also In re Lear Corp. S’holder Litig., 926 A.2d 94, 114

(Del. Ch. 2007) (“Put simply, a reasonable stockholder would want to know an important

economic motivation of the negotiator singularly employed by a board to obtain the best price for

the stockholders, when that motivation could rationally lead that negotiator to favor a deal at a less

than optimal price, because the possession of a deal was more important to him, given his overall

economic interest, than only doing a deal at the right price.”) Further, “[t]here is no rule that

conflicts of interest must be disclosed only where there is evidence that the financial advisor’s

opinion was actually affected by the conflict.” Rural Metro, 88 A.3d at 105. Thus, all factors that

may entice a financial advisor to favor a particular transaction must be fully disclosed.



                                                 11
         Case 1:19-cv-09632-LAK Document 1 Filed 10/18/19 Page 12 of 17



        33.     In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act. Absent disclosure

of the foregoing material information prior to the upcoming shareholder vote concerning the

Proposed Transaction, Plaintiff will be unable to make an informed decision regarding whether to

vote their shares in favor of the Proposed Transaction, and they are thus threatened with irreparable

harm, warranting the injunctive relief sought herein.

                                      CAUSES OF ACTION

                                             COUNT I

                            (Against All Defendants for Violations of
                       Section 14(a) of the Exchange Act and Rule 14a-9)

         34.     Plaintiff incorporates each and every allegation set forth above as if fully set

forth herein.

         35.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

         36.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.


                                                 12
         Case 1:19-cv-09632-LAK Document 1 Filed 10/18/19 Page 13 of 17



         37.     The omission of information from a proxy will violate Section 14(a) and Rule

14a-9 if other SEC regulations specifically require disclosure of the omitted information.

         38.     Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical

information regarding, amongst other things: (i) critical financial projections, including the net

income projections and free cash flows for the Company; (ii) the valuation analyses performed

by the financial advisors; (iii) the relationship between the Moelis and the Company.

         39.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such

information to the Company’s shareholders although they could have done so without

extraordinary effort.

         40.     The Individual Defendants knew or were negligent in not knowing that the

Proxy is materially misleading and omits material facts that are necessary to render it not

misleading. The Individual Defendants undoubtedly reviewed and relied upon most if not all of

the omitted information identified above in connection with their decision to approve and

recommend the Proposed Transaction; indeed, the Proxy states that Moelis reviewed and

discussed its financial analysis with the Board, and further states that the Board considered the

financial analysis provided by Moelis, as well as the fairness opinion and the assumptions made



                                                13
         Case 1:19-cv-09632-LAK Document 1 Filed 10/18/19 Page 14 of 17



and matters considered in connection therewith. Further, the Individual Defendants were privy

to and had knowledge of the projections for the Company and the details surrounding the process

leading up to the signing of the Merger Agreement. The Individual Defendants knew or were

negligent in not knowing that the material information identified above has been omitted from

the Proxy, rendering the sections of the Proxy identified above to be materially incomplete and

misleading. Indeed, the Individual Defendants were required to, separately, review Moelis’

analysis in connection with their receipt of the fairness opinions, question Moelis as to its

derivation of fairness, and be particularly attentive to the procedures followed in preparing the

Proxy and review it carefully before it was disseminated, to corroborate that there are no material

misstatements or omissions.

         41.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy

or failing to notice the material omissions in the Proxy upon reviewing it, which they were

required to do carefully as the Company’s directors. Indeed, the Individual Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and

preparation and review of the Company’s financial projections.

         42.     Empire is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

         43.     The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of their right to cast an informed vote if such misrepresentations and omissions

are not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy at law. Only



                                                14
         Case 1:19-cv-09632-LAK Document 1 Filed 10/18/19 Page 15 of 17



through the exercise of this Court’s equitable powers can Plaintiff be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                            COUNT II

                           (Against the Individual Defendants for
                       Violations of Section 20(a) of the Exchange Act)

         44.     Plaintiff incorporates each and every allegation set forth above as if fully set

forth herein.

         45.    The Individual Defendants acted as controlling persons of Empire within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Empire, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

         46.    Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

         47.    In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same.         The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They


                                                15
         Case 1:19-cv-09632-LAK Document 1 Filed 10/18/19 Page 16 of 17



were thus directly involved in preparing this document.

         48.   In addition, as the Proxy sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy purports to describe the various issues and information that the Individual

Defendants reviewed and considered. The Individual Defendants participated in drafting and/or

gave their input on the content of those descriptions.

         49.   By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

         50.   As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

         51.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless

and until the Company discloses the material information discussed above which has been omitted

from the Proxy;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result



                                                 16
         Case 1:19-cv-09632-LAK Document 1 Filed 10/18/19 Page 17 of 17



of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.




 Dated: October 18, 2019                              MONTEVERDE & ASSOCIATES PC
                                                       /s/ Juan E. Monteverde
                                                      Juan E. Monteverde (JM-8169)
                                                      The Empire State Building
                                                      350 Fifth Avenue, Suite 4405
                                                      New York, NY 10118
                                                      Tel:(212) 971-1341
                                                      Fax:(212) 202-7880
                                                      Email: jmonteverde@monteverdelaw.com

                                                      Attorneys for Plaintiff




                                                 17
